Citation Nr: 1758426	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-31 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, and as secondary to service-connected tinnitus and, if so, whether service connection is warranted. 

3.  Entitlement to service connection for bilateral ear pain.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from November 1976 to December 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a hearing in September 2017.  A transcript of the hearing is of record. 

The United States Court of Appeals for Veterans Claims (Court) has held that, although a Veteran claims service connection for a specified diagnosed disability, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or that VA obtains in support of the claim.  The Court reasoned that a Veteran does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his current claim seeking service connection for depression specifically, the Veteran has previously filed claims for anxiety, posttraumatic stress disorder (PTSD), and sleep disturbance.  The Board therefore finds that, pursuant to Clemons, the Veteran's claim seeking service connection for depression is more accurately characterized as one for any acquired psychiatric disorder and has recharacterized the issue accordingly.  23 Vet. App. at 1.
Following the October 2012 Statement of the Case, the Veteran's representative submitted additional medical evidence, and VA added additional evidence to the Veteran's file.  Pertinent evidence is initially reviewed by the agency of original jurisdiction (AOJ).  Additional pertinent evidence that becomes available after the RO's Statement of the Case but prior to certification to the Board is to be addressed in a Supplemental Statement of the Case.  38 C.F.R. § 19.31(b) (2017).  After certification to the Board, such evidence must be referred back to the AOJ for initial review.  38 C.F.R. § 20.1304(c) (2017).  Exceptions are when the Veteran or his representative waives this review right, or when the Board grants the benefit being sought in full.  Id.  

In the Veteran's case, the Veteran signed a waiver explicitly for the evidence received on the day of the September 2017 hearing.  There is additional evidence entered into the record following the October 2012 Statement of the Case that does not contain a waiver.  However, at this time no waiver is necessary as the issues of entitlement to service connection for bilateral hearing loss and an acquired psychiatric disorder are being granted in the below decision.  The issue of entitlement to service connection for bilateral ear pain is being remanded, so the AOJ will have opportunity to review any pertinent evidence obtained after the October 2012 Statement of the Case. 

The issue seeking service connection bilateral ear pain is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  An October 2009 rating decision denied a claim for service connection for bilateral hearing loss; the Veteran did not appeal the decision or submit documentation constituting new and material evidence within the one-year appeal period.

2.  The additional evidence, received after the October 2009 decision, and considered with the record as a whole, is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss.

3.  The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is causally or etiologically related to his service.

4.  An October 2009 rating decision denied claims for service connection for acquired psychiatric disorders and associated symptoms; the Veteran did not appeal the decision or submit documentation constituting new and material evidence within the one-year appeal period.

5.  The additional evidence, received after the October 2009 decision, and considered with the record as a whole, is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder.

6.  The evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disability, diagnosed as major depression, is causally or etiologically related to his service-connected tinnitus.


CONCLUSIONS OF LAW

1.  The October 2009 rating decision denying service connection for bilateral hearing loss, depression, PTSD, anxiety, and sleep disturbance is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the October 2009 rating decision is new and material to reopen the claims of service connection for bilateral hearing loss and an acquired psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The requirements for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).
4.  The requirements for establishing entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depression, as secondary to service-connected tinnitus, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Any error in notice or assistance on the petition seeking to reopen claims of service connection for bilateral hearing loss and an acquired psychiatric disorder is harmless given the favorable determinations.

II.  New and Material Evidence

Claims for service connection for bilateral hearing loss, depression, and PTSD were originally denied in an October 2009 rating decision.  The RO denied the claim for service connection for bilateral hearing loss on the basis that audiometric findings did not show the Veteran had a current disability of bilateral hearing loss.  The RO denied the claims for service connection for acquired psychiatric disorders generally on the basis that the Veteran's disabilities were neither occurred in nor was caused by service.  The RO notified the Veteran of its decision and of his appellate rights.  The Veteran did not appeal the decision, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claims may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.


A.  Bilateral Hearing Loss

The Board finds the Veteran has submitted new and material evidence since the October 2009 rating decision denying service connection for bilateral hearing loss.  A November 2016 private audiological evaluation shows the Veteran has a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  Following the November 2016 evaluation, audiologist T.W. opined the Veteran's hearing loss is at least as likely as not the result of or caused by noise exposure during his military service.  The RO denied the claim in October 2009 because the evidence did not support the Veteran had a hearing loss disability in accordance with the regulations.  The November 2016 audiological examination was not before adjudicators when the Veteran's claim was last denied in October 2009, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to unestablished facts necessary to substantiate the claim for service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

B.  Acquired Psychiatric Disorder, to Include Depression

The Board finds the Veteran has submitted new and material evidence since the October 2009 rating decision that denied claims for acquired psychiatric disorders, including depression.  Following a December 2011 VA psychiatric examination, the VA examiner opined the Veteran's depression is at least as likely as not related to service because the Veteran's depression could have been caused by many stressors, including tinnitus.  In addition, since July 2016, three treatment providers have provided medical opinions stating that the Veteran's service-connected tinnitus causes or worsens the Veteran's depression.  The RO denied the claim in October 2009 because there was no evidence that the disability occurred while he was in service.  The above medical opinions were not before adjudicators when the Veteran's claim was denied in October 2009, and they are not cumulative or redundant of the evidence of record at the time of that decision.  They also relate to an unestablished fact necessary to substantiate the claim, i.e., whether the Veteran's service-connected tinnitus has caused or aggravated his psychiatric disorder.  Accordingly, the claim is reopened.
III.  Service Connection

Under applicable law, direct service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove direct service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A.  Bilateral Hearing Loss

Turning to the merits of the Veteran's claim for service connection for bilateral hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Multiple audiometry test results of record, including the November 2016 private audiological evaluation, support the Veteran has a current disability of bilateral hearing loss.  The November 2016 examination reveals the following puretone thresholds, in decibels and Maryland CNC Test scores:

  

HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
30
25
30
30
30
88
LEFT
30
30
30
35
35
80

Based on the Veteran having auditory thresholds of above 26 dB at three or more frequencies bilaterally and speech recognition scores less than 94 percent bilaterally, the evidence supports the Veteran has a current hearing loss disability.  

The evidence of record indicates the Veteran had in-service noise exposure.  The Veteran was a rifleman during service, which poses a highly probable exposure to acoustic trauma.  In addition, a June 1977 service treatment record illustrates the Veteran had difficulty hearing after being exposed to a loud noise, and the treatment provider diagnosed the Veteran with left external otitis.   

In regards to the medical nexus between the current disability and the in-service noise exposure, the November 2016 private audiologist T.W., opined that the Veteran's bilateral hearing loss is at least as likely as not the result of or caused by noise exposure during service.  The audiologist reasoned that the Veteran was exposed to noises in the military that are well documented to result in acoustic trauma, and that the Veteran has been service-connected for tinnitus, which is one of the most common and often the first symptom of acoustic trauma. 

The Board acknowledges that following an October 2012 VA examination, the examiner opined that the Veteran's hearing loss was less likely than not incurred in or caused by the Veteran's service.  The VA examiner reasoned that the Veteran had normal hearing throughout military service and at the February 2009 VA audiological examination.  The VA examiner stated that examinations in April and December 2011 show the Veteran had bilateral hearing loss, but the October 2012 VA examiner attributes the threshold shift to external otitis issues and not in-service noise exposure.

The Board places equal weight of probative value on the November 2016 private opinion and the October 2012 VA opinion.  Therefore, as the record contains medical opinions both for and against the Veteran's claim, the Board finds that the evidence of record is in equipoise as to whether there is a nexus between the Veteran's current bilateral hearing loss and military service.  In such cases, all reasonable doubt is resolved in favor of the Veteran.  As such, service connection for bilateral hearing loss is granted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Acquired Psychiatric Disorder, to Include Depression

Turning to the merits of the Veteran's claim for service connection for an acquired psychiatric disorder, to include depression, and as secondary to service-connected tinnitus, the medical evidence of record supports that the Veteran has the current disability of depression.  A March 2012 VA examiner diagnosed the Veteran with major depression.  In addition, VA treatment notes indicate treatment providers diagnosed the Veteran with depression in April 2013 and in July 2015.  

There is no evidence in the record to support that the Veteran's major depression began in or was caused by an in-service event.  The Board notes that the Veteran filed a claim for service connection for PTSD in January 2009 based on stressors that occurred while in service.  The RO denied the PTSD claim in an October 2009 rating decision based on there being no diagnosis of PTSD in the record, and the RO's inability to corroborate the stressor events.  A review of the record in its entirety illustrates there is no diagnosis of PTSD in the record.  Therefore, the Veteran is not be entitled to service connection for PTSD, as there is no current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  

The RO granted service connection for the Veteran's tinnitus in an October 2009 rating decision, so the first two elements of the claim seeking service connection for a psychiatric disorder on a secondary basis are established.  

The key inquiry in this case is whether the Veteran's service-connected tinnitus caused or aggravated the Veteran's psychiatric disorder.  Following a December 2011 VA psychiatric examination, Dr. P.R. noted that the Veteran's tinnitus began in approximately 1980 and his depression began after he was discharged.  The examiner opined the Veteran's depression is at least as likely as not service related as his depression could have been caused by many stressors, including tinnitus.  

Following a March 2012 VA psychiatric examination, Dr. P.C. opined the Veteran's depression is less likely than not related to his tinnitus as the Veteran reported his depression is mainly related to stressors while in service and his hearing loss.  Then, in September 2012, Dr. P.C. restated the opinion that the Veteran's depression is not related to his tinnitus.    

The December 2011 and March 2012 examiners opined to opposite findings as to the etiology of the Veteran's depression.  However, the negative opinion from Dr. P.C. does not clearly opine as to whether the Veteran's major depression is caused or aggravated by the Veteran's service-connected tinnitus.  Additional development is unnecessary as three private treatment providers since July 2016 have provided favorable opinions on the issue of whether the Veteran's depression is service connected on a secondary basis.

In July 2016, Dr. T.S. opined the Veteran's "chronic tinnitus interferes with the quantity and quality of his sleep, and as such it is at least as likely as not that his tinnitus worsens/contributes to his depression."  In September 2016, Physician Assistant M.H. opined the Veteran's tinnitus has more likely than not caused symptoms of depression.  Lastly, in August 2017, Dr. C.P. opined the Veteran's tinnitus has more than likely not caused symptoms of depression.  

As the record contains probative medical opinions both for and against the Veteran's claim, the Board finds that the evidence of record is in equipoise as to whether there is a nexus between the Veteran's major depression and his service-connected tinnitus.  In such cases, all reasonable doubt is resolved in favor of the Veteran.  As such, service connection for an acquired psychiatric disorder, diagnosed as major depression, is granted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The application to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.

The application to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder is granted.

Service connection for an acquired psychiatric disorder, diagnosed as major depression, is granted.


REMAND

The Veteran contends he is entitled to service connection for bilateral ear pain.  

The Veteran was afforded a VA examination in December 2011 to in part address the Veteran's bilateral ear pain claim.  Following the examination, the examiner opined that the Veteran's ear condition was not caused by or a result of complaints of ear pain treated in service.  However, given the Veteran is now service-connected for bilateral hearing loss, an additional VA examination is necessary to determine if the Veteran's service-connected hearing loss has caused or aggravated the Veteran's bilateral ear pain.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records from August 2017 onward.

Additionally, with any needed assistance from the Veteran, obtain any identified outstanding private treatment records.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After any records obtained have been associated with the electronic claims file, schedule the Veteran for a VA ENT examination with a clinician with appropriate expertise in order to assess the etiology of the Veteran's bilateral ear disability.  The electronic claims folder must be made available to the examiner in conjunction with this review.  

After completing all indicated tests and studies, the examiner is to answer the following questions:

A)  Provide a diagnosis for any bilateral chronic ear disability (excluding bilateral hearing loss and tinnitus) that has existed since the pendency of this claim (since September 2011).

B)  Please identify the likely etiology of each diagnosed bilateral ear disability.  Specifically, respond to the following questions for each diagnosed disability:
i)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed bilateral ear disability, excluding bilateral hearing loss and tinnitus, is related to the Veteran's service?

ii)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed bilateral ear disability (excluding service-connected bilateral tinnitus) was caused by the Veteran's service-connected bilateral hearing loss?

iii)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed bilateral ear disability (excluding service-connected bilateral tinnitus) was aggravated (that is, any increase in severity beyond the natural progress of the condition as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected bilateral hearing loss?  

If the Veteran's current bilateral ear disability has been aggravated by his service-connected bilateral hearing loss, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the development requested in items 1 and 2 and any other development deemed necessary, review the record and readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


